SCHEDULE 14A (Rule 14a–101) INFORMATION REQUIRED IN A PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantþ Filed by a party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 PREMIER FINANCIAL BANCORP, INC. (Name of Registrant as Specified in Its Charter) (Name of Person Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number,or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date filed: PREMIER FINANCIAL BANCORP, INC. 2883 5th Avenue Huntington, West Virginia 25702 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JUNE 16, 2010 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of Premier Financial Bancorp, Inc. will be held at the Pullman Plaza Hotel located at 1001 3rd Avenue, Huntington, West Virginia on Wednesday, June 16, 2010 at 10:30 a.m. (EDT) for the following purposes: To elect the nine (9) nominees named in the accompanying proxy statement as directors to serve until the 2011 Annual Meeting of Shareholders and until their successors are elected and qualified; To ratify the appointment of Crowe Horwath, LLP as the Company’s independent accountants for the 2010 fiscal year; To consider and approve an advisory (non-binding) proposal on executive compensation; and To transact such other business as may properly come before the meeting. The Board of Directors has set the close of business on April 28, 2010 as the record date for the determination of shareholders entitled to notice of and to vote at the Annual Meeting or any adjournment thereof.Only shareholders of record at the close of business on the record date will be entitled to notice of and to vote at the meeting. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on June 16, 2010.The 2010 Proxy Statement and the Annual Report to Shareholders for the year ended December 31, 2009 are also available at www.cfpproxy.com/4881. EVEN IF YOU PLAN TO ATTEND THE ANNUAL MEETING, PLEASE VOTE YOUR SHARES BY (1) COMPLETING, SIGNING AND DATING THE ENCLOSED PROXY AND RETURNING IT PROMPTLY IN THE ENCLOSED POSTAGE-PAID ENVELOPE, (2) A TOLL-FREE TELEPHONE CALL TO THE NUMBER LISTED IN THE PROXY STATEMENT OR (3) USING THE INTERNET VOTING PROCEDURE DESCRIBED IN THE PROXY STATEMENT.SHAREHOLDERS ATTENDING THE MEETING IN PERSON MAY VOTE IN PERSON THOUGH YOU HAVE PREVIOUSLY EXECUTED A PROXY. By Order of the Board of Directors, /s/ E. V. Holder, Jr.
